I concur in judgment and opinion concerning the first two assignments of error. However, because I believe the trial court should have afforded the appellant an opportunity for a hearing on the motion "in abeyance," I dissent concerning the third assignment of error. While I do not disagree with the logic behind the majority's decision, questions concerning the timing of the objection to attorney Knight's testimony and his professional relationship with the appellant should have been explored through evidentiary materials.
 JUDGMENT ENTRY
It is ordered that the judgment be affirmed and that appellee recover of appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Lawrence County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
  Harsha, J.: Concurs  Dissents in Part with Opinion Evans, J.: Concurs in Judgment  Opinion
For the Court
                                       BY: ______________________ Peter B. Abele Judge